           Case 1:20-cv-00570-NONE-EPG Document 13 Filed 06/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID SABINO QUAIR, III,                            Case No. 1:20-cv-00570-NONE-EPG

12                   Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                          DISMISSAL OF ENTIRE ACTION
13    v.                                                  WITHOUT PREJUDICE

14
      SALLY BEAUTY SUPPLY LLC, et al.,                    (ECF No. 12)
15
                     Defendants.
16

17

18          On June 19, 2020, Plaintiff, David Sabino Quair, III, filed a notice of voluntary dismissal

19    of entire action without prejudice. (ECF No. 12.) Defendants have not filed either an answer or

20    a motion for summary judgment. Accordingly, in light of the notice, the case has ended and is

21    dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111

22    F.3d 688, 692 (9th Cir. 1997). The Clerk of the Court is respectfully directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:     June 22, 2020                               /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
